Case: 10-10712     Document: 00511565869         Page: 1     Date Filed: 08/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2011
                                     No. 10-10712
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

RUBEN GOMEZ-LUEVANO, also known as Ruben Gomez,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CR-360-1


Before KING, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Ruben Gomez-Luevano on appeal has
filed a renewed motion for leave to withdraw and an amended brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011).            Gomez-Luevano filed a response to
counsel’s initial motion and a supplemental pleading withdrawing his ineffective
assistance of counsel claim.



       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-10712       Document: 00511565869    Page: 2   Date Filed: 08/09/2011

                                    No. 10-10712

          We have reviewed counsel’s amended brief and the relevant portions of the
record reflected therein, as well as Gomez-Luevano’s response and supplemental
filing.     We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2